Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Drawings as filed 06/16/2019 are accepted.
Notice of Insufficient/Incorrect Filing Fee

37 CFR 1.16(h) sets forth the excess claims fee for each independent claim in excess of three. 37 CFR 1.16(i) sets forth the excess claims fee for each claim (whether independent or dependent) in excess of twenty. The excess claims fees specified in 37 CFR 1.16(h) and (i).
In Fee Worsheet and Claims Worsheet per record, Applicant claims that the instant application contains three (3) independent claims, as being claims 1, 12 and 13 upon the preliminary amendment. 
The Examiner finds this listing is incorrect.
There is in fact a fourth (claim 15) and a fifth independent claim (claim 17).
Some of common types of independent claims include, but not limited to, the following : apparatus claim, system claim, computer readable medium claim, and method claim. 
Claim 1 is a method claim. Claim 12 and 13 are apparatus (device) type of claims. 
Claim 15 is clearly directed to a system, which is one of the types listed above.  While Applicant attempted make reference to claim 13 in claim 15, this practice is not appropriate for reclassifying claim 15 as dependent claim for purpose of fee calculation.  The Examiner asserts that the reference to claim 13 simply is shortcut to import limitation of claim 13 into claim 15 without reiterating them.  It does not make claim 15 a dependent claim of claim 13. In short, 
Similarly, claim 17 is directed an apparatus (vehicle) that comprising an image processing device that has all limitation listed in claim 12.  The reference to claim 12 is simply a recitation shortcut. Claim 17 is a full pledge independent claim.  
The Examiner has made on record this finding. Correction is required. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims 12 and 17 in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with 
Such claim limitation(s) is/are: determining module, acquisition module, and processing module as in claim 12, and by reference, claim 17 as well.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification (if any) as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 7, 11, 12, 13, 14, 17 and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Shin (US 2019/0163268).

As to claim 1:
 An image processing method applied to a vehicle head-up display device (Abstract, method for a head-up display (HUD) applied for a vehicle), comprising: 
determining position information of a target object within a range of activity; (See abstract, determining position of user’s eye, i.e. target object, which can move within proximity of the system’ eye detection device within the cabin of the device, per ¶0010, Fig. 5A, 2A)
acquiring a distortion parameter corresponding to the position information by looking up a table; (See at least ¶0014, 0065, 0066, the system is configured to obtain a corresponding correction amount (distortion parameter) based on the determined eye position of the user/driver) 
and performing distortion correction processing on an image to be displayed according to the distortion parameter, so as to obtain a distortion corrected image. (See at least ¶0065, 0066, 0070, and 0077, with the correction amount obtained, the system performs correction processing to an image to be display to obtain a corrected image. See also ¶0014-0017)

As to claim 2:
Shin discloses all limitations of claim 1, wherein prior to said determining the position information of the target object within the range of activity, the image processing method further comprises: storing position information in the range of activity in association with a distortion parameter corresponding to the position information. (See ¶0065, the look-up table having each of position information of the eyes and respective corresponding correction values is already stored in the memory before the process)

As to claim 7:
 Shin discloses all limitations of claim 1, wherein the range of activity is an area in which the image to be displayed can be viewed by the target object when it is displayed on a display carrier. (See Fig. 2A, an illustration of the range of activity, area of display that can be viewed by driver.  See also 5A for a vertical illustration)

As to claim 11:
Shin discloses all limitations of claim 1, further comprising: displaying the distortion corrected image on a display carrier by projection. (Shin, Abstract, 0019, 0043, correcting and projecting the corrected image on a display carrier)

As to claim 12:
Shin discloses an image processing device (Fig. 1), comprising: a determining module configured to determine position information of a target object within a range of activity ; (See abstract, determining position of user’s eye, i.e. target object, which can move within proximity of the system’ eye detection device within the cabin of the device, per ¶0010, Fig. 5A, 2A); an acquisition module, configured to acquire a distortion parameter corresponding to the position information by looking up a table; (See at least ¶0014, 0065, 0066, the system is configured to obtain a corresponding correction amount (distortion parameter) based on the determined eye position of the user/driver)  and a processing module, configured to perform distortion correction processing on an image to be displayed according to the distortion parameter, so as to obtain a distortion corrected image. (See at least ¶0065, 0066, 0070, and 0077, with the correction amount obtained, the system performs correction processing to an image to be display to obtaina corrected image. See also ¶0014-0017)

 Independent claim 17 is directed to a vehicle (See Shin, at least Abstract, 0009, vehicle that the apparatus is applied to) comprising the apparatus of claim 12 and is addressed by the same reasoning.


As to claim 13:
Shin discloses an image processing device,  comprising a processor and a memory  (Fig. 1) having a computer program stored therein, the computer program, when executed by the processor (¶0041), causes the image processing device to: determine position information of a target object within a range of activity (See abstract, determining position of user’s eye, i.e. target object, which can move within proximity of the system’ eye detection device within the cabin of the device, per ¶0010, Fig. 5A, 2A); acquire a distortion parameter corresponding to the See at least ¶0014, 0065, 0066, the system is configured to obtain a corresponding correction amount (distortion parameter) based on the determined eye position of the user/driver) ; and perform distortion correction processing on an image to be displayed according to the distortion parameter, so as to obtain a distortion corrected image. (See at least ¶0065, 0066, 0070, and 0077, with the correction amount obtained, the system performs correction processing to an image to be display to obtain a corrected image. See also ¶0014-0017)

As to claim 14:
 Shin discloses all limitations of claim 13, wherein the memory stores a lookup table, which associates the position information within the range of activity and the corresponding distortion parameter. (See ¶0065, the look-up table having each of position information of the eyes and respective corresponding correction values is already stored in the memory before the process)

As to claim 15:
Shin discloses a vehicle head-up display system, comprising a fixed camera device, a display carrier (¶0010, camera, Fig. 2A carrier) and the image processing device of claim 13 (See the mapping of claim 13 above), wherein the fixed camera device is configured to capture a second image including the target object, the image processing device is configured to determine the position information of the target object according to the second image, acquire the distortion parameter corresponding to the position information by looking up the table (See ¶0078, 0094-007, when the driver’s eye changes position, the system performs an update from previous position, i.e. a new iteration of the processing is perform to locate the new position of the eye and a new correction value), and perform the distortion correction processing on the image to be displayed according to the distortion parameter so as to obtain the distortion corrected image, and the display carrier is configured to display the distortion corrected image. (See at least ¶0096, 0097, updating correction continuously and adjusting the projected display according with each correction)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin (US 2019/0163268) in view of Li (US 2016/0048866).

As to claim 8:
Regarding: wherein prior to said determining the position information of the target object within the range of activity, the method comprises: detecting whether there is a target object within the range of activity; and in response to detecting that there is a target object within the range of activity, capturing an image including the target object.

Shin discloses in ¶0020 that the system is configured to capture an image of the eye when the system starts to monitor movements of the eyes, however is silent on the step of detecting whether a target object (eye) is within the range of activity. 

Li, however, in a related field of eye tracking technology discloses detecting whether there is a target object within the range of activity; and in response to detecting that there is a target object within the range of activity, capturing an image including the target object (See Li, ¶0032, 0038, a system in which the system employing eye sensor 10 to detect whether the user’s gaze is in a direction that falls within a predetermined display area, and response to which position of the eyes are tracked via sensor camera)

It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that the eye-tracking system of Shin to incorporate the above-mentioned feature of Li to arrive at the claimed invention. The feature of detecting whether the eye gaze is within 

As to claim 9:
Shin view of Li discloses all limitations of  claim 8, wherein said detecting whether there is a target object within the range of activity further comprises: sensing, by a sensor, whether there is a target object within the range of activity. (See Li, ¶0032, 0038, a system in which the system employing eye sensor 10 to detect whether the user’s gaze is in a direction that falls within a predetermined display area, and response to which position of the eyes are tracked via sensor infrared camera)


As to claim 10:
Shin view of Li discloses all limitations of claim 9, wherein the sensor comprises one or more of an infrared sensor and a gravity sensor. (See Li, ¶0032, 0038, a system in which the system employing eye sensor 10 to detect whether the user’s gaze is in a direction that falls within a predetermined display area, and response to which position of the eyes are tracked via infrared sensor)


Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin (US 2019/0163268) in view of McFadyen et al. (US 2008/0089611).


Shin discloses all limitations of claim 15, however is silent on a mobile camera device configured to capture a test image when the mobile camera device moves within the range of activity, wherein the image processing device is configured to compare the test image with a reference image to acquire a distortion parameter corresponding to the capturing position information where the mobile camera device captures the test image.

McFadyen, in a related field of endeavor, discloses a calibration process in which a projected test image is captured by a camera placed in a predetermined viewpoint position (See ¶0006, 0028) wherein the image processing device is configured to compare the test image with a reference image to acquire a distortion parameter corresponding to the capturing position information where the mobile camera device captures the test image (See ¶0028 and further Fig. 10, the captured image is analyzed to obtains offset values associated with the viewpoint and stored in a lookup table).
It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that the system of Shin to include a calibration process as disclosed by McFadyen.  Such implementation allows the system to adjust itself in a cost-effective manner (¶0003 of McFadeyn).


Allowable Subject Matter
Claims 3-6, 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Giegold et al. (US 2008/0165084) - pre-distorted image data are calculated by a computer unit in an operating phase as a function of the distortion properties of the reflective surface from the original image data of the image elements in accordance with the display-related pre-distortion parameters and are transferred to a display unit, which projects the image elements onto the reflective surface. In order to obtain the display-related pre-distortion parameters, at least one image element is provided, pre-distorted and projected in the form of original image data in a calibration phase in a procedure that is analogous to the operating phase; and the image data resulting from the projection are recorded using a camera and image processing, and compared with the original image data. During the calibration phase, at least two image data sets resulting from the projection are recorded from different camera positions and/or camera viewing angles.
Shindo (US 2008/0088528) - A heads up display (HUD) is provided. The HUD includes a projector configured to project a distorted representation of image data onto a non-planar surface. The HUD also includes warp image circuitry configured to store offsets to be applied to the image data to generate the distorted representation. The offsets represent respective distances for moving coordinates of a portion of pixels within the image data and the offsets are stored 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAN M HUA whose telephone number is (571)270-7232.  The examiner can normally be reached on 10:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/QUAN M HUA/            Primary Examiner, Art Unit 2645